Citation Nr: 0940858	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the spine, hips, and knees. 

2.  Entitlement to service connection for an acquired 
psychiatric disability, including posttraumatic stress 
disorder (PTSD). 

3.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent evaluation. 

4.  Entitlement to a higher initial evaluation for tinnitus, 
current assigned a 10 percent evaluation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active duty from April 1960 to October 1963, 
from February 1965 to January 1968, and from November 1969 to 
November 1972.  He served in Vietnam from July 1965 to July 
1966 and from June 1971 to March 1972.  He was awarded the 
Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in December 1999 and 
August 2002 of a Department of Veterans Affairs (VA) Regional 
Office (RO) North Little Rock, Arkansas.  In June 2004, the 
Veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, the Board remanded the issues on 
appeal for further development in August 2005.  

The Veteran perfected an appeal as to the issue of 
entitlement to service connection for coronary artery disease 
which the Board addressed in the remand portion of the August 
2005 decision and remand.  In a June 2006 rating decision, 
service connection was granted for coronary artery disease.  
As this represents a full grant of benefits sought, the issue 
is no longer before the Board.  

Additionally, the Board addressed the issues of higher 
initial evaluations for peripheral neuropathy of the right 
and left lower extremities, currently assigned 10 percent 
evaluations, in the remand section of the August 2005 
decision and remand.  The Board instructed the RO to provide 
a statement of the case (SOC) for those issues.  In June 
2006, an SOC was issued as to higher initial evaluations for 
peripheral neuropathy of the right and left lower 
extremities, currently assigned 10 percent evaluation.  
Because the Veteran did not perfect an appeal as to these 
issues, they are not before the Board.  

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that osteoarthritis of the spine, hips, and knees is related 
to service. 

2.  The Veteran's diabetes mellitus has been manifested by 
the need for daily oral hypoglycemic agents and dietary 
restrictions, but he has not been prescribed insulin nor has 
his physical activity been clinically regulated.

3.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the spine, hips, and knees was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred therein including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent evaluation, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2009).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2009); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2001 and September 2005, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
light of the Board's denial of the Veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to him under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since the claims for diabetes mellitus and tinnitus are 
appeals of initial ratings, fully satisfactory notices were 
delivered after they were adjudicated.  However, the RO 
subsequently readjudicated the claims based on all the 
evidence in a June 2006 SOC.  The Veteran was able to 
participate effectively in the processing of his claims.  In 
any case, the Courts have held that once service connection 
is granted a claim is substantiated.  Thus, additional notice 
is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).
 
VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims where it was deemed 
appropriate, as further discussed below.  Thus, the duties to 
notify and assist have been met.

Analysis

Osteoarthritis of the Spine, Hips, and Knees.

The Veteran essentially contends that he has osteoarthritis 
of the spine, hips, and knees due to service, to include 
herbicide exposure. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest until many years after discharge, as 
discussed below.

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, diabetes mellitus, and 
soft- tissue sarcomas shall be service-connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other disabilities.  
It was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 72 Fed. Reg. 32395-32407 (2007).

While the Veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
osteoarthritis is not one of the diseases that has been shown 
to have a positive association with exposure to herbicides.  
Thus, because osteoarthritis has not been shown to be one of 
the diseases listed for which presumptive service connection 
may be granted, service connection on a presumptive basis for 
herbicides is unwarranted for osteoarthritis.  See id., 38 
C.F.R. § 3.309(e).

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The Veteran currently has osteoarthritis of the spine and 
knees as noted throughout the record with related complaints 
noted as of 1993.  As to osteoarthritis of the hips, the 
record is unclear whether there is a current diagnosis of 
such.  A June 2002 VA examination report noted that the 
Veteran had crepitus and stiffness in almost all major joints 
of the body including the back, hips, and knees.  The 
examiner acknowledged that x-rays had not been performed on 
all joints of the body because the Veteran had some 
generalized arthritis.  There are no records showing a 
diagnosis of osteoarthritis of the hips.  However, for 
purposes of his decision, the Board will assume that the 
Veteran has osteoarthritis of the hips.  

Service treatment records are negative for any complaints or 
findings of osteoarthritis of the spine, hips, or knees.  The 
only related notation was in May 1960 when the Veteran 
complained of back pain for two days and an impression of 
muscle spasm was noted.  Significantly, the examination at 
service discharge in September 1972 showed a normal 
spine/musculoskeletal evaluation.  

Based on the evidence, the Board finds that service 
connection for osteoarthritis of the spine, hips, and knees 
is not warranted.  There is no competent medical evidence 
showing that such disability is related to service.  Aside 
from the one notation regarding a back strain, service 
treatment records are negative for any such disability.  Any 
back disability was acute and transitory, and resolved 
without residuals.  There were no complaints related to the 
back or osteoarthritis of the hips and knees until over 20 
years after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no opinion which provides a nexus between current 
osteoarthritis and service. 

While the Veteran has been afforded multiple examinations for 
his joints, none of the reports addressed the etiology of his 
disability.  The Board declines to obtain a medical nexus 
opinion with respect to the Veteran's service connection 
claim because there is no evidence of pertinent disability in 
service or for over two decades following service.  Thus, 
while there is current evidence of osteoarthritis of the 
spine, hips, and knees, there is no true indication that a 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of osteoarthritis in service and the lack 
of diagnosis of the claimed disability until many years post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has osteoarthritis related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran contends that his diabetes mellitus is more 
disabling than contemplated by the current 20 percent 
disability rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the Veteran's 
diabetes mellitus has been assigned a 20 percent rating.  
Because the veteran has perfected an appeal as to the 
assignment of the initial rating for diabetes mellitus 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran's diabetes mellitus is rated 20 percent disabling 
under Diagnostic Code 7913.  Diagnostic Code 7913 provides 
for a 20 percent rating where the diabetes mellitus requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
disability rating.  Noncompensable complications are deemed 
part of the diabetic process under Diagnostic Code 7913. 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In this 
case, the veteran's depression has been linked to his 
diabetes mellitus by at least one medical provider.  Rather 
than considering an acquired psychiatric disability as a 
complication of diabetes mellitus, the Board is considering 
it as a separate claim as detailed in the remand section of 
this document. 

The Veteran was diagnosed with diabetes mellitus in December 
1999.  Since that time, his diabetes mellitus has been 
regulated by an oral hypoglycemic agent and he has been 
advised to follow a restricted diet for control of his 
diabetes mellitus.  A March 2000 VA treatment record 
specifically indicted an assessment of non-insulin dependent 
diabetes mellitus and another record dated in March 2000 
noted that he was on a diabetic diet.  A June 2000 VA 
examination report noted that the Veteran was being treated 
for non-insulin diabetes with glipizide 2.5 mg daily.  An 
April 2006 VA examination report noted that Veteran was 
treated with glipizide 5mg daily and was on a low 
carbohydrate, low calorie restricted diet.  The evidence 
fails to show that the Veteran has been prescribed insulin 
injections as a part of his control regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 
1996) (defining regulation of activities as used by VA in DC 
7913).  In fact, the June 2000 VA examiner specifically noted 
that there was no restriction of activities.  An October 2002 
VA treatment record noted that the Veteran walked at least 
one mile a day.  At the June 2004 Board hearing, the Veteran 
testified that he would have to rest after doing some 
activities around the house.  The April 2006 VA examiner 
noted that the Veteran stated that he fatigued very easily.  
In order to meet a higher rating of 40 percent, the Veteran 
must have been told by a medical care provider that he should 
avoid any strenuous occupational or recreational activities.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  The available 
evidence does not indicate that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities, as is required in order to merit a 
higher rating of 40 percent. The fact that the Veteran 
fatigues very easily does not meet the criterion requiring 
regulation of activity so as to warrant a 40 percent 
evaluation.

While the Veteran has been prescribed a restricted diet and 
oral hypoglycemic agents in effort to control his diabetes, 
he has not been prescribed insulin or limited physical 
activity or advised to avoid recreational activities.  The 
Veteran, therefore, does not meet the criteria for a higher 
rating of 40 percent.  38 C.F.R. § 4.119, Diagnostic Code 
7913.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Tinnitus

The veteran asserts that his tinnitus is more disabling then 
represented by the current 10 percent evaluation.

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. 
§ 4.87.  The amended regulation clarifies that recurrent 
tinnitus warrants a 10 percent evaluation. Only a single 
evaluation is to be assigned for recurrent tinnitus no matter 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the Veteran's claim for a separate 
rating for each ear for his service-connected tinnitus must 
be denied under Diagnostic Code 6260, as in effect both prior 
and subsequent to June 13, 2003.

The Board notes that the Veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4.  See infra 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Veteran's 
appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Extraschedular Consideration

Finally, the Veteran has not been hospitalized for his 
service-connected disabilities and no evidence suggests they 
prevent him from working.  The existing combined schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for osteoarthritis of the spine, hips, and 
knees is denied. 

A higher initial evaluation for diabetes mellitus, currently 
assigned a 20 percent evaluation, is denied. 

A higher initial evaluation for tinnitus, currently assigned 
a 10 percent evaluation, is denied. 

   
REMAND

In the Board's August 2005 remand, the Board held that due to 
the medical evidence of record, showing among others, a 
diagnosis of "PTSD with associated depression," the claims 
for service connection for a psychiatric disorder and service 
connection for PTSD were inextricably intertwined.  As such, 
the two claims must be treated together.  See Clemons v. 
Shinseki, 23 Vet. App. 1, (2009).  

Unfortunately, a remand is required as to the claim for 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the claim so 
that the Veteran is afforded every possible consideration.

With regard to the PTSD component of the Veteran's 
psychiatric disorder, we note that service connection for 
PTSD has been denied essentially on account of the Veteran's 
failure to provide precise information about his alleged 
stressor events.  "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the veteran wishes to fully develop his claim, he has a 
corresponding duty to assist by providing the requested 
information.  As the appeal must be remanded otherwise, he 
now has another opportunity to put together a statement 
containing information sufficient to allow the RO to request 
verification of his stressor events from the military 
historians who conduct such research.  We urge him to take 
advantage of this extra time and second opportunity.

Relevant to this matter, once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record. However, a veteran need not substantiate his actual 
presence during the stressor event; the fact that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event. See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

The Veteran contends his stressor events occurred during his 
second tour in Vietnam, from June 1971 to March 1972.  He 
states that these events included delivering supplies into 
hot areas, and seeing solders killed and wounded.  He also 
relates that while stationed at Chu Lai, he received incoming 
mortar fire once to twice a week.  The RO determined that 
this information was not specific enough to allow for a 
records search, as the Veteran did not limit the time period 
to sixty days, and did not identify his exact unit and 
company.  Review of his service personnel records reveals 
that he spent the bulk of his second tour of duty in Vietnam 
attached to two different organizations.  From June 1971 to 
November 1971 he was assigned to the 335 Transportation 
Company, and from December 1971 to March 1972 he was assigned 
to Headquarters and Headquarters Troop 7/1 (sic) Air Cavalry 
Squadron.  As noted above, we urge the Veteran to work with 
the RO personnel to narrow the scope of the research required 
to verify his exposure to the stressor events he reports, and 
toward this end, we suggest that the Veteran identify which 
assignment involved delivering supplies and/or being exposed 
to incoming fire, and a period not to exceed sixty days 
during which it is likely that Army unit records would 
reflect such occurrences, sufficient to corroborate his 
recollections.

With regard to the non-PTSD components of the Veteran's 
psychiatric disability, he essentially contends that he has 
an acquired psychiatric disability due to service, including 
as secondary to Agent Orange exposure in service.  Service 
treatment records, including the examination report at 
service discharge in September 1972, are negative for any 
complaints or findings of psychiatric disability.  Post-
service treatment records are, however, replete with 
diagnoses of depressive disorder.  As to the etiology of his 
current psychiatric disability, an October 2008 letter from 
R. Burnett, M.D. noted that the Veteran "suffered from 
severe emotional problems and depression secondary to his war 
experience and is completely disabled."  Also, a March 2004 
VA treatment record noted the Veteran's depression was 
exacerbated by his diabetes mellitus.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Therefore, on remand, the Veteran should be afforded a VA 
psychiatric examination to determine the etiology of any 
current disability, to include as secondary to service-
connected diabetes mellitus, Agent Orange exposure in 
service, and/or service generally.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another 
opportunity to submit more precise 
information regarding his in-service 
stressor events.  As per the discussion 
above, the Veteran his encouraged to 
avail himself of this opportunity.  If 
adequate information is obtained, the 
RO should request verification of the 
Veteran's claimed stressors from the 
U.S. Army and Joint Services Records 
Research Center and/or the National 
Archives and Records Administration, as 
appropriate.  

2.  After the actions requested above 
have been completed to the extent 
possible, the Veteran should be 
scheduled for a VA psychiatric 
examination to ascertain the extent, 
nature, and etiology of any currently-
shown acquired psychiatric disability.  
As part of the formal examination 
request, adjudicators should summarize 
the findings regarding the Veteran's 
stressors, clearly setting forth for 
the examiner whether any of the claimed 
stressors have been verified and if so 
which ones.  

The entire claims file must be made 
available to the examiner in 
conjunction with conducting the 
examination of the Veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the 
Veteran's documented medical history 
and assertions should also be included.  
All appropriate tests or studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should clearly identify 
all acquired psychiatric disabilities 
found on examination.  For each 
disability found, the examiner should 
discuss whether it is reasonably linked 
to service, to include as a result of 
herbicide exposure.  The examiner 
should also determine whether each 
disability was caused by, or aggravated 
by the Veteran's service-connected 
diabetes mellitus.  If service-
connected diabetes mellitus aggravates 
(i.e., permanently worsens) an acquired 
psychiatric disability, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.  

IF the Veteran's in-service stressor 
events are corroborated, the examiner 
is requested to identify whether a 
medical linkage exists between the 
corroborated event(s) and any 
currently-shown PTSD.  If the stressor 
events are not verified by independent 
research, the examiner need not address 
any nexus between service and PTSD.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, to 
include the October 2008 letter from R. 
Burnett, M.D. and March 2004 VA 
treatment record cited above, and 
reconcile any contradictory evidence.  
If the requested opinions cannot be 
rendered without resort to speculation, 
the examiner should so state and 
provide an explanation as to why an 
opinion cannot be provided.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim.  If action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if necessary. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


